Citation Nr: 1541881	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  09-20 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric condition.

2.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1968 to April 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in July 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, denying the Veteran's claims to reopen for service connection for psychiatric and skin disorders.  Jurisdiction of the Veteran's case is now with the RO in Roanoke, Virginia.

In his January 2007 claim for benefits, the Veteran initially sought service connection for paranoid schizophrenia.  However, other psychiatric disorders have also been raised by the record.  The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has characterized the Veteran's claim as shown above.

In January 2013, the Veteran was afforded a hearing before the undersigned Veterans Law Judge in Washington, D.C.  A transcript of the hearing is of record.  The case was last before the Board in March 2013, at which time the Board reopened and remanded the Veteran's service connection claims for further development.  

The issue of entitlement to service connection for a skin disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, his paranoid type schizophrenia and depressive disorder has been shown to be causally related to active military service.

CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric condition have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, as the Board is granting the benefits sought in their entirety, there is no further need to discuss VA's efforts to comply with the duties to notify and assist. 

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303 (2007).

When the evidence "is in relative equipoise," the law dictates that the veteran prevails.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran maintained in his January 2007 claim for benefits that he has suffered with symptoms of paranoid schizophrenia since active duty service.  He stated he has received mental health care since the 1970s.

Service treatment records do not reveal any complaint, diagnosis, or treatment for any psychological disorder.

In October 1984, the Veteran was afforded a VA psychiatric examination during which he stated he spent 15 months in Vietnam and saw "fairly heavy combat."  The Veteran stated his psychiatric problems started soon after active service, although the examiner noted the Veteran was vague in giving a history.  The Veteran recalled being involuntarily hospitalized at the Sepulveda VA Hospital for a few days after making threats of violence against his parents.  The Veteran was diagnosed by the examiner with chronic paranoid type schizophrenia and possible posttraumatic stress disorder, delayed type.  The VA examiner at the time did not provide an opinion on the etiology of the Veteran's psychiatric diagnosis.

A review of the Veteran's VA treatment records reflect that he has had intermittent psychiatric treatment related to a diagnosis of schizophrenia.  He has maintained that symptoms of his mental health condition had its onset in service and has persisted since that time.

A VA hospital discharge summary notes the Veteran was admitted to a VA hospital in June 1991 for psychiatric treatment, but was released a few days later because he refused adamantly to take medications.  He was diagnosed with chronic paranoid schizophrenia and marijuana dependence.

In August 2007, the Veteran was afforded a VA mental disorders examination where he was diagnosed with paranoid schizophrenia, chronic state with acute exacerbation.  The examiner noted that no other mental disorders were found, and a review of the Veteran's claims file found no evidence that the Veteran's condition, or any mental illness, was diagnosed or treated in service.  

In April 2013, the Veteran underwent a VA PTSD compensation examination.  The VA examiner concluded that the Veteran's symptoms did not meet the criteria for a diagnosis of PTSD.  However, the Veteran was diagnosed with paranoid type schizophrenia and depressive disorder, not otherwise specified ("NOS").  The VA examiner stated the Veteran's schizophrenia diagnosis was consistent with his medical records.  Further, the Veteran reported that his symptoms began during and persisted after his deployment to Vietnam.  Therefore, the VA examiner concluded it was at least as likely as not that the disorder initially manifested while in the military in Vietnam and persisted upon his discharge.  The VA examiner noted there was no evidence of psychosis present prior to joining the military.  

The VA examiner also noted the Veteran's reports of symptoms of his depressive disorder beginning during and persisting after his deployment to Vietnam.  The VA examiner concluded it was at least as likely as not that the disorder originated during military service in Vietnam and persisted upon his discharge from active duty service.  The VA examiner noted there was no evidence of depressed mood present prior to joining the military.

Upon careful review of the record, the Board finds that the evidence in this case to be in relative equipoise.  The medical evidence provides contrasting, yet well-reasoned viewpoints concerning the nature and etiology of the Veteran's psychiatric condition, and the reports are adequate for adjudication.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Reasonable doubt created by the approximate balance of evidence must be resolved in favor of the Veteran.  

Affording the Veteran the benefit of the doubt, the Board finds the evidence is at least in equipoise as to whether the Veteran's diagnosed paranoid type schizophrenia and depressive disorder are related to active duty service.  Although the Veteran's service treatment records do not reveal any complaint, diagnosis, or treatment for any psychiatric condition, he offered sworn testimony that he began having symptoms in service and a VA psychologist has rendered the opinion in the April 2013 VA examination report that the Veteran's paranoid type schizophrenia and depressive disorder originated in service and persisted upon his discharge from the military.  Affording the Veteran the benefit of the doubt, the Veteran's currently diagnosed acquired psychiatric conditions were incurred in service and service connection is granted.


ORDER

Entitlement to service connection for an acquired psychiatric condition is granted.


REMAND

A new VA examination is needed to obtain a fully responsive medical opinion on the etiology of the Veteran's skin condition.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Pursuant to the March 2013 remand, the Veteran underwent a VA examination in April 2013.  The VA examiner noted skin diagnoses of seborrheic keratosis, solar lentigos and lentigo (simplex), but could not render an etiology opinion because the claims file was unavailable.  

In a July 2013 addendum opinion, a different VA examiner reviewed the Veteran's claims file and the April 2013 VA examination report.  That examiner stated she found little dermatology history except for a reference to a back cyst dated in May 1982 and an absence of skin findings on an examination report dated in December 1984.  The VA examiner concluded that the skin diagnoses noted in the April 2013 VA examination report came after service and were therefore less likely than not caused by or a result of service.  

The July 2013 addendum VA opinion is inadequate because the examiner did not consider the Veteran's statements that he has had lesions on the back and arms since active duty service.  Instead, the VA examiner appeared to base the negative opinion entirely on the absence of continuity of treatment since service.  It is continuity of symptomatology, rather than continuity of treatment, that is important.   The Veteran is competent to report readily observable symptoms such as the appearance of skin lesions.  Layno, 6 Vet. App. at 465.  

On remand, the VA examiner should specifically address the Veteran's reports of noticing skin lesions on the back and extremities since service and offer an opinion as to the likelihood that any diagnosed skin condition is related to active service.

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for skin complaints since January 2013.  After securing the necessary release, obtain these records.

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of any diagnosed skin condition. The claims folder and any pertinent medical records should be made available for review by the examiner.  The examiner should perform any diagnostic tests deemed necessary and elicit from the Veteran a complete history of his complaints of skin problems, including any medical treatment.  Following a review of the record, and any necessary testing, the examiner should address the following question:

Is it at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed skin condition had its onset during active duty service or is otherwise related to this active duty period? 

In answering this question, the examiner should specifically address the Veteran's contentions of experiencing a gradual onset of skin lesions since active duty service.

The examiner should provide a complete rationale for any opinion provided.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Then re-adjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


